     Case 2:18-bk-16497-SK        Doc 64 Filed 06/12/19 Entered 06/12/19 18:35:21               Desc
                                   Main Document     Page 1 of 3


 1   Nathan F. Smith, #264635
     Christina J. O, #266845
 2
     Malcolm ♦ Cisneros, A Law Corporation
 3   2112 Business Center Drive, 2nd Floor
     Irvine, California 92612
 4   (Telephone) (949) 252-9400
     (Facsimile) (949) 252-1032
 5
     Email: nathan@mclaw.org
 6
     Attorney for Movant
 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                        LOS ANGELES DIVISION

11   In re:                                               Bankruptcy Case No. 2:18-bk-16497-SK

12   Beisa Ramulic Vallejo,
                                                          Chapter 13
13
14
                                                          STATUS REPORT
15
                           Debtor.                        HEARING DATE:
16
                                                          DATE: June 19, 2019
17                                                        TIME: 8:30 a.m.
                                                          CTRM: 1575
18                                                        PLACE: 255 East Temple Street, Los Angeles
19                                                        CA 90012

20   TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY COURT

21   JUDGE, THE DEBTOR, THE DEBTOR’S COUNSEL, THE TRUSTEE AND OTHER

22   INTERESTED PARTIES:

23                   PLEASE TAKE NOTICE U.S. Bank Trust, N.A., as Trustee for LSF9 Master

24   Participation Trust by Caliber Home Loans, Inc., as its attorney in fact (“U.S. Bank Trust”) hereby files

25   this Status Report regarding the Motion for Relief from the Automatic Stay (“Motion”). The borrower

26   has submitted all necessary documents required for the loan modification application with Movant. As

27   of June 7, 2019, the loan being reviewed for a loan modification. A decision on if the loan modification

28   is approved or denied takes an average of 30-45 days.




     STATUS REPORT                                   1
     Case 2:18-bk-16497-SK        Doc 64 Filed 06/12/19 Entered 06/12/19 18:35:21           Desc
                                   Main Document     Page 2 of 3


 1                   Post-petition payments have not been made towards the loan and the loan is currently
 2   post-petition due for the July 1, 2018 payment.
 3   DATED: June 12, 2019                   Respectfully Submitted,
 4                                          MALCOLM ♦ CISNEROS, A Law Corporation
 5
                                            By: /S/ Nathan F. Smith
 6
                                            Nathan F. Smith
 7                                          Attorneys for Movant

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     STATUS REPORT                                     2
    Case 2:18-bk-16497-SK                      Doc 64 Filed 06/12/19 Entered 06/12/19 18:35:21                                                   Desc
                                                Main Document     Page 3 of 3

                                                   PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                              MALCOLM & CISNEROS, A Law Corporation
                                               2112 Business Center Drive, Second Floor
                                                           Irvine CA 92612

A true and correct copy of the foregoing document described as STATUS REPORT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner entitled below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 12,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 13 TRUSTEE: Kathy A Dockery (TR) EFiling@LATrustee.com
US TRUSTEE: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
DEBTOR’S ATTORNEY: Randy Chang randychang2007@gmail.com
NOTICE: Andrea L Betts abetts@rascrane.com
NOTICE: Cristina DiGiannantonio bkyecf@rasflaw.com, ras@ecf.courtdrive.com;bkyecf@rasflaw.com
NOTICE: Erin Elam eelam@rascrane.com
NOTICE: Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
NOTICE: Francis Laryea flayrea@rascrane.com
NOTICE: Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com
NOTICE: Cassandra J Richey cdcaecf@bdfgroup.com
NOTICE: Edward A Treder cdcaecf@bdfgroup.com

                                                                                        Service information continued on attached page


2. SERVED BY UNITIEDSTATES MAIL:
On June 12, 2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

HONORABLE BANKRUPTCY COURT JUDGE: Sandra R. Klein, 255 E. Temple Street, Los Angeles, CA 90012
DEBTOR: Beisa Ramulic Vallejo, 508 California Street , Burbank, CA 91505
CO-DEBTOR: Eduardo Vallejo, 508 California Street , Burbank, CA 91505
CO-DEBTOR: Maisa Luisa Vallejo, 508 California Street , Burbank, CA 91505
CO-DEBTOR: Cielo Vallejo, 508 California Street , Burbank, CA 91505

                                                                                        Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________ I served the following
persons and/or entities by personal delivery, overnight mail service or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on the judge will be completed no later than 24 hours after the document is filed.


                                                                                        Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

June 11, 2019            Erica F. Pedraza                                          /s/ Erica F. Pedraza
Date                    Type Name                                                  Signature

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
June 2012                                                                                                                   F 9013-3.1.PROOF.SERVICE
